 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY XAVIER HOUSTON,                                 No. 1:21-cv-00954-JLT (HC)
12                        Petitioner,                      ORDER TRANSFERRING CASE TO THE
                                                           UNITED STATES DISTRICT COURT FOR
13            v.                                           THE NORTHERN DISTRICT OF
                                                           CALIFORNIA
14    NORTH KERN STATE PRISON,
15                        Respondent.
16

17           Petitioner initiated this action by filing a petition for writ of habeas corpus pursuant to 28

18   U.S.C. § 2254. (Doc. 1.) Petitioner is currently incarcerated in Kern County, which is located

19   within the jurisdiction and venue of this court’s Fresno Division. However, Petitioner was

20   convicted in the Monterey County Superior Court which is located within the jurisdiction and

21   venue of the San Jose Division of the United States District Court for the Northern District of

22   California. Petitioner appears to challenge the conditions of his confinement while he was a

23   pretrial detainee held in the Monterey County Jail. (See generally Doc. 1).

24           The federal venue statute requires that a civil action, other than one based on diversity

25   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

26   defendants are residents of the State in which the district is located, (2) a judicial district in which

27   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

28   of property that is the subject of the action is situated, or (3) if there is no district in which an
                                                          1
 1   action may otherwise be brought as provided in this section, any judicial district in which any

 2   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

 3   1391(b).

 4          It appears that Petitioner is complaining about the conditions of his pretrial confinement,

 5   which is properly pursued via a civil rights complaint filed under 42 U.S.C. § 1983. Because the

 6   events giving rise to the cause of action occurred in Monterey County, which is within the venue

 7   of the San Jose Division of the United States District Court for the Northern District of California,

 8   Petitioner should have filed the pleading in that court. See 28 U.S.C. § 1391(b)(1)-(2); see also

 9   Ziegler v. Indian River County, 64 F.3d 470, 474 (9th Cir. 1995) (reviewing federal court

10   jurisdiction and venue in a § 1983 action). In the interest of justice, a federal court may transfer a

11   case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

12   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

13          Accordingly, the Court ORDERS that this matter be transferred to the United States

14   District Court for the Northern District of California.

15
     IT IS SO ORDERED.
16

17      Dated:     June 23, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
